DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 38-40, 42, 44, 45, 47-49 and 52-55 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Pub. No. 2012/0127088 A1 to Pance et al.
As to claim 38, Pance discloses a mobile computing device comprising:
a housing dimensioned to be carried by a user (Fig. 1, paragraph 0021, where touch-based user interface device (103) has a housing);
a touch screen carried by the housing (Fig. 1, paragraph 0021, where touch screen surface (105) is carried by touch-based user interface device (103));
a sensor carried by the housing (Fig. 2, paragraph 0032, where touch-based user interface device (103) contains input sensors (164));
wireless communication circuitry to communicate via a Wifi protocol (Fig. 1-3, paragraphs 0021 and 0037, where transmitters (107) and receivers (166) use Wi-Fi);
a Bluetooth radio to communicate with an electronic stylus via a Bluetooth protocol (Fig. 1-3, paragraph 0021 and 0037, where transmitters (107) and receivers (166) use Bluetooth);

processor circuitry to cause the touch screen to display a virtual stylus stroke in response to one or more signals associated with use of the electronic stylus, the one or more signals associated with a tilt angle of a housing of the electronic stylus, a characteristic of the virtual stylus stroke corresponding to the tilt angle (Fig. 2 and 3, paragraphs 0031 and 0043-0047, where the output on the touch screen (105) is determined by processor (160) based on the tilt and stroke of the input device (103)).
As to claim 39, Pance discloses the mobile computing device, wherein the one or more signals are to be detected via the touch screen when a tip of the electronic stylus is in contact with the touch screen (Fig. 1, paragraph 0021, where signals are detected when haptic input device (101) is in contact with touch-based user interface device (103)).
As to claim 40, Pance discloses the mobile computing device, wherein the Bluetooth radio is to detect the one or more signals (Fig. 1-3, paragraphs 0021 and 0037, where the transmitters (107) and receivers (166) transmit and receive multiple Bluetooth signals).
As to claim 42, Pance discloses the mobile computing device, wherein the characteristic is a width of the virtual stylus stroke (Fig. 1-3, paragraph 0047, where based on the angle between the haptic input device (101) and touch screen user input device (103), the width of the line on the touch screen (105) is adjusted).
As to claim 44, Pance discloses the mobile computing device, wherein the Bluetooth radio is to detect one or more signals associated with a direction of travel of 
As to claim 45, Pance discloses the mobile computing device, wherein the tilt angle is relative to the touch screen (Fig. 1-3, paragraph 0047, where the tilt angle is relative between the haptic input device (101) and touch screen (105)).
As to claim 47, Pance discloses limitations similar to claim 38.
As to claim 48, Pance discloses a limitation similar to claim 44.
As to claim 49, Pance discloses a limitation similar to claim 45.
As to claim 52, Pance discloses a limitation similar to claim 39.
As to claim 53, Pance discloses the system, wherein the wireless communication circuitry is to detect one or more signals from the electronic stylus (Fig. 1-3, paragraphs 0021 and 0033-0034, where transmitters and receivers (107, 166) sense signals from haptic input device (101)).
As to claim 54, Pance discloses a limitation similar to claim 42.
As to claim 55, Pance discloses the system, wherein the electronic stylus includes a wireless radio to communicate with the wireless communication circuitry of the mobile computing device (Fig. 3, paragraph 0035, where haptic input device (101) includes a transmitter (118) to communicate with touch-based user interface (103)).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 41, 46, 50 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2012/0127088 A1 to Pance et al. in view of U.S. Patent Pub. No. 2014/0078116 A1 to Mercea et al.
As to claim 41, Pance is deficient in disclosing the mobile computing device, further including a power source, a portion of the housing of the mobile computing device to provide access to a connection to charge a battery of the electronic stylus.
However, Mercea discloses the mobile computing device, further including a power source (Fig. 9, paragraph 0151, where electronic device (900) includes power supply (924)), a portion of the housing of the mobile computing device to provide access to a connection to charge a battery of the electronic stylus (Fig. 3-1, paragraphs 0050-0058, where pen (100) is coupled to device (300) in order to charge battery (110)).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to have modified mobile computing device which communicates with an electronic stylus as taught by Pance by including a portion of the housing of the mobile Mercea.  The suggestion/motivation would have been in order for the stylus to remain in an active transmitting state (Mercea, paragraph 0017).
As to claims 46 and 50, Pance is deficient in disclosing limitations similar to claim 41.  However, Mercea discloses similar limitations.  In addition, the same motivation is used as claim 41.
As to claim 51, Pance is deficient in disclosing the system, wherein the housing of the mobile computing device is to receive the electronic stylus to enable charging of the electronic stylus.
However, Mercea discloses the system, wherein the housing of the mobile computing device is to receive the electronic stylus to enable charging of the electronic stylus (Fig. 3-1, paragraphs 0050-0058, where pen (100) is coupled to device (300) in order to charge battery (110)).  In addition, the same motivation is used as claim 41.
Claims 43 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2012/0127088 A1 to Pance et al. in view of U.S. Patent Pub. No. 2014/0092069 A1 to Bentov.
As to claim 43, Pance is deficient in disclosing the mobile computing device, wherein the Bluetooth radio is to receive power level information from the electronic stylus.
However, Bentov discloses the mobile computing device, wherein the Bluetooth radio is to receive power level information from the electronic stylus (Fig. 4, paragraphs 0027 and 0041, where the power level of the active stylus (20) is communicated to device (52) via near-field communication, such as Bluetooth).
Pance by including the computing device receiving power level information from the electronic stylus as taught by Bentov.  The suggestion/motivation would have been in order to inform the user of the power level (Bentov, paragraph 0041).
As to claim 56, Pance is deficient in disclosing the system, wherein the mobile computing device is to receive power level information from the electronic stylus.
However, Bentov discloses the system, wherein the mobile computing device is to receive power level information from the electronic stylus (Fig. 4, paragraphs 0027 and 0041, where the power level of the active stylus (20) is communicated to device (52) via near-field communication).  In addition, the same motivation is used as claim 43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627